DETAILED ACTION
The applicant’s amendment filed on October 23, 2020 has been acknowledged. Claims 1-20, as amended, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Specifically the abstract idea is a method/system of organizing human activity as well as an idea of itself. That is the claim recites receiving sensor data, receiving location data and generating a report based on the collected data which are considered insignificant extra solution activity, as explained in MPEP 2106.05 (g). Specifically the actions of receiving data and generating/displaying that data in a report. As claimed the claims collect information, generates/determines information and transmits the results. As stated the abstract idea is a method of organizing human activity as its intent is to direct the user which is monitoring the assets in a construction site. It is also an idea of itself as it amount to merely the receiving/displaying of data in a general sense without specifics as to how. 
The specific steps of using the collected data in some manner to generate results, that is causing a warning, causing a shutdown, generating a site inventory, cause a loss prevention alert, generate a rental rate adjustment, generate an invoice and receiving assignment data. However the results themselves are recited in a general nature, rather than a specific manner of analyzing the data to achieve a general result. This includes merely comparing and recalling information, in any known way to achieve the desired result. This includes the dependent claims as shown above these claims merely recite a result rather than a specific manner of achieving it. This type of generic recitation does not amount to a practical application. As such when considered individually or in combination the claims to not amount to more than the abstract idea and as such are not considered statutory.

This judicial exception is not integrated into a practical application. In particular, the claim only recites generic additional element – “construction devices”, “monitoring device”, “sensors” and “user interface”. The construction devices”, “monitoring device”, “sensors” and “user interface” in claimed limitations are recited at a high-level of generality (i.e., as a generic structure performing a generic computer function of receiving and sending information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the data collection and transmission amounts to no more than mere instructions to apply the exception using a generic computer component. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6, 11-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rinehart et al. (US 2010/0324955 A1) hereafter Rinehart, in view of Davies (US 2009/0021367 A1) hereafter Davies.
As per claim 1, Rinehart discloses a construction site status monitoring device comprising processing circuitry (Page 1, paragraph [0023]; discloses that the invention is directed toward a monitoring device for a construction site and the equipment contained therein. Page 7, paragraphs [0064]-[0068]; disclose the various hardware/software to implement the system. This includes logic controllers on the 
	receive sensor data from a plurality of construction devices, comprising a rented construction device and a non-rented construction device, the sensor data comprising operational information measured by respective operational sensors of the construction devices (Page 2, paragraphs [0026] and [0028]; discloses that the system contains various sensors either on the device itself and/or at the construction site. These sensors track the conditions of the devices such as their health and operations. Page 4, paragraph [0051]; discloses that the system can track rented devices as per the rental agreement. Page 5, paragraph [0053] and Page 11, paragraphs [0121] and [0123]; discloses that the assets can be owned rather than rented);
	receive location data from the plurality of construction devices, the location data comprising location information measured by respective location sensors of the construction devices (Page 2, paragraphs [0027] and [0029]; disclose that location data for each of the various devices in collected and tracked within the system); and
	receive rental data associated with the rented construction device (Page 4, paragraph [0051]; discloses that the system can collect and receive rental agreements which is rental data which is associated with the rented construction device); and
	generate a construction site status report based on the sensor data, the location data, and the rental data, wherein the construction site status report is indicative of conditions and location of the plurality of construction devices (Page 3, paragraphs [0034]-[0039]; discloses that the location data and the sensor data indicating the condition of the devices are collected stored and processed by the system, by doing this 
	wherein the operational information or the location information for the construction devices is provided in a common data presentation in the construction site status report (Page 3, paragraph [0038] and Page 4, paragraph [0044]; discloses displaying the report information on a user interface. This is shown in figure 12, which establishes multiple vehicles with specific Machine IDs their working utilization as well as fuel utilization thus showing operational information. Page 3, paragraph [0037]; discloses that the report can include location information. As shown in the Figures 10-13 the data in the report is presented in a common data format where each vehicle is presented in the same manner).
	The Examiner notes that the status of rented verses non-rented does not change the operation of the system in anyway. That is the system will receive the sensor data the same way from each vehicle regardless of ownership, it will receive the location data the same way regardless of ownership, it will generate the construction site status report the same way and it will present the location and operational data in the same way. The only additional elements is receiving rental data, which at this point is broad and as shown in the reference could merely be a document showing a rental agreement. However for the purposes of compact prosecution the Examiner has provided the Davies reference below to explicitly show tracking both rented and owned assets using the same equipment regardless of what the asset is. That is to say the asset could be any manner of device or item and the status does not change or alter how the system tracks the item or how the information is displayed. 

Rinehart discloses asset monitoring and tracking in construction site. Rinehart utilizes sensors both on the assets themselves and/or throughout the location. Rinehart establishes the use of geo fences to monitor each of the assets. However, Rinehart fails to explicitly disclose that the system tracks both rented and non-rented assets together.

It would have been obvious to one of ordinary skill in the art to include in the site monitoring system of Rinehart the ability to track both rented and non-rented assets using the same interface as taught by Davies since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Davies, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of monitoring construction assets provided by Rinehart, the ability to track both rented and non-rented assets using the same interface as taught by Davies, for the purposes monitoring assets of interest. Since Rinehart already talks about both renting and owning assets it would have been obvious to display the same information as shown in Davies, which shows the location of each asset and its usage in the same consistent manner regardless if it is owned or merely rented as this is just a status of ownership.
	As per claims 2 and 12, the combination of Rinehart and Davies teaches the above-enclosed invention; Rinehart further discloses wherein the processing circuitry is further configured to: cause the construction site status report to be displayed on a user 
	As per claims 3 and 13, the combination of Rinehart and Davies teaches the above-enclosed invention; Rinehart further discloses wherein the processing circuitry is further configured to: cause a warning indication to be displayed on a user interface based on the construction site status report (Page 4, paragraph [0045]; discloses that the real time data can be reported to the monitoring device based on the status such as faults or alarms. Page 5, paragraph [0057]; discloses that alerts are issued to the monitoring device based on the status report. Page 6, paragraph [0069]; discloses that the operational data includes fault data and alarm data. Page 7, paragraph [0078] and Page 11, paragraph [0118]; discloses that the report can include alarm and fault data for the asset as part of the health data).
	As per claims 6 and 16, the combination of Rinehart and Davies teaches the above-enclosed invention; Rinehart further discloses wherein the construction site status report includes an indication of usage of all of the construction devices being monitored and that the devices include both rented and non-rented construction devices (Page 4, paragraph [0045] and Page 7, paragraph [0078]; discloses that the real time data can be reported to the monitoring device based on the status such as utilization or usage of the device. Page 4, paragraph [0051]; discloses that the system can track rented devices as per the rental agreement. Page 5, paragraph [0053] and Page 11, paragraphs [0121] and [0123]; discloses that the assets can be owned rather than rented).

	As per claim 11, Rinehart discloses a construction site status monitoring system (Page 1, paragraph [0023]; discloses that the invention is directed toward a monitoring device for a construction site and the equipment contained therein. Page 7, paragraphs [0064]-[0068]; disclose the various hardware/software to implement the system. This 
	a plurality of construction devices comprising a rented construction device and a non-rented construction device, wherein each construction device of the plurality of constructions devices comprises a working element and a sensor configured to perform a construction work operation on a working material, an operational sensor configured to measure operational information of the construction device for inclusion in sensor data, and a location sensor configured to measure location information of the construction device for inclusion in location data (Page 2, paragraphs [0026] and [0028]; discloses that the system contains various sensors either on the device itself and/or at the construction site. These sensors track the conditions of the devices such as their health and operations. The invention includes a construction device which comprises a working element in this case the element is the loading and unloading which is an operation on a working material. Page 2, paragraphs [0027] and [0029]; disclose that location data for each of the various devices in collected and tracked within the system); and
	a construction site status monitoring device (Page 3, paragraph [0038] and Page 4, paragraph [0044]; discloses displaying the report information on a user interface) comprising processing circuitry configured to:
		receive the sensor data from the plurality of construction devices including the rented construction device and the non-rented construction device (Page 2, paragraphs [0026] and [0028]; discloses that the system contains various sensors either on the device itself and/or at the construction site. These sensors track the conditions of 
		receive the location data from the plurality of construction devices including the rented construction device and the non-rented construction device (Page 2, paragraphs [0027] and [0029]; disclose that location data for each of the various devices in collected and tracked within the system. Page 4, paragraph [0051]; discloses that the system can track rented devices as per the rental agreement. Page 5, paragraph [0053] and Page 11, paragraphs [0121] and [0123]; discloses that the assets can be owned rather than rented); 
		receive rental data associated with the rented construction device in the plurality of construction devices (Page 4, paragraph [0051]; discloses that the system can collect and receive rental agreements which is rental data which is associated with the rented construction device); and
		generate a construction site status report based on the sensor data, the location data, and the rental data, wherein the construction site status report is indicative of conditions and location of the plurality of constructions devices (Page 3, paragraphs [0034]-[0039]; discloses that the location data and the sensor data indicating the condition of the devices are collected stored and processed by the system, by doing this the system can report trend analysis as well as status or health report of each of the devices).

	The Examiner notes that the status of rented verses non-rented does not change the operation of the system in anyway. That is the system will receive the sensor data the same way from each vehicle regardless of ownership, it will receive the location data the same way regardless of ownership, it will generate the construction site status report the same way and it will present the location and operational data in the same way. The only additional elements is receiving rental data, which at this point is broad and as shown in the reference could merely be a document showing a rental agreement. However for the purposes of compact prosecution the Examiner has provided the Davies reference below to explicitly show tracking both rented and owned assets using the same equipment regardless of what the asset is. That is to say the asset could be any manner of device or item and the status does not change or alter how the system tracks the item or how the information is displayed. 
	Davies, which like Rinehart talks about monitoring and tracking assets using sensors, teaches it is known to track both rented and owned assets such as vehicles or 
Rinehart discloses asset monitoring and tracking in construction site. Rinehart utilizes sensors both on the assets themselves and/or throughout the location. Rinehart establishes the use of geo fences to monitor each of the assets. However, Rinehart fails to explicitly disclose that the system tracks both rented and non-rented assets together.
Davies teaches a similar monitoring system which collects sensor data and utilizes that data to determine location of the assets being monitored. Davies 
It would have been obvious to one of ordinary skill in the art to include in the site monitoring system of Rinehart the ability to track both rented and non-rented assets using the same interface as taught by Davies since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Davies, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of monitoring construction assets provided by Rinehart, the ability to track both rented and non-rented assets using the same interface as taught by Davies, for the purposes monitoring assets of interest. Since Rinehart already talks about both renting and owning assets it would have been obvious to display the same information as shown in Davies, which shows the location of each asset and its usage in the same consistent manner regardless if it is owned or merely rented as this is just a status of ownership.

Claims 4, 7, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rinehart et al. (US 2010/0324955 A1) hereafter Rinehart, in view of Davies (US 2009/0021367 A1) hereafter Davies, further in view of Zeiler et al. (US 2013/0109375 A1) hereafter Zeiler.
As per claims 4 and 14, the combination of Rinehart and Davies teaches the above-enclosed invention; however fails to further disclose wherein the processing circuitry is further configured to: cause a shutdown of the rented construction device or the non-rented construction device based on the construction site status report.
Zeiler, which like Rinehart talks about monitoring assets in the environment of construction sites, teaches it is known to cause a construction device to shut down or disable use based on the construction site status report (Page 10, paragraphs [0096]-[0099] and Page 19, paragraph [0179]; teaches that it is known to determine the status and location of each asset. If the asset goes out of bounds it is locked out. The lock out is defined as preventing operation which can be not providing motor drive control signals or the battery is kept disconnected, in this manner the device is shut down as it does not receive power and is prevented from operating. Since Rinehart already collects sensor data and location data of each asset it would have been obvious in view of Zeiler to utilize this tracked data to shut down or prevent operation of the asset to prevent asset loss as shown in Zeiler).
Rinehart discloses asset monitoring and tracking in construction site. Rinehart utilizes sensors both on the assets themselves and/or throughout the location. Rinehart establishes the use of geo fences to monitor each of the assets. However, Rinehart fails to explicitly disclose that the data which is collected is used to shut down the asset.
Zeiler teaches a similar construction site monitoring system which collects sensor data and utilizes that data to shut down an asset.
It would have been obvious to one of ordinary skill in the art to include in the site monitoring system of Rinehart the ability to shut down an asset as taught by Zeiler since 
	Therefore, from this teaching of Zeiler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of monitoring construction assets provided by Rinehart and Davies, with the ability to shut down the asset as taught by Zeiler, for the purposes of preventing loss. Since Rinehart already collects sensor data and location data of each asset it would have been obvious in view of Zeiler to utilize this tracked data to shut down or prevent operation of the asset to prevent asset loss as shown in Zeiler.
As per claims 7 and 17, the combination of Rinehart and Davies teaches the above-enclosed invention; however fails to further disclose wherein the processing circuitry is further configured to: cause a loss prevention alert based on the construction site status report.
Zeiler, which like Rinehart talks about monitoring assets in the environment of construction sites, teaches it is known to cause a loss prevention alert based on the construction site status report (Page 17, paragraph [0157]; teaches that the site data can be used to generate a site inventory. Page 5, paragraph [0063] and Page 9, paragraphs [0088]-[0089]; teaches that the reason for such inventory data to be collected and monitored is to help prevent loss or theft of the assets. Specifically the system issues alerts if an asset has been outside the geo fenced area. Since Rinehart 
Rinehart discloses asset monitoring and tracking in construction site. Rinehart utilizes sensors both on the assets themselves and/or throughout the location. Rinehart establishes the use of geo fences to monitor each of the assets. However, Rinehart fails to explicitly disclose that the data which is collected is used to generate a loss prevention alert on the status report.
Zeiler teaches a similar construction site monitoring system which collects sensor data and utilizes that data to generate a loss prevention alert.
It would have been obvious to one of ordinary skill in the art to include in the site monitoring system of Rinehart the ability to generate a loss prevention alert as taught by Zeiler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Zeiler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of monitoring construction assets provided by Rinehart and Davies, with the ability to generate a loss prevention alert as taught by Zeiler, for the purposes of preventing loss. Since Rinehart already collects sensor data and location data of each asset it would have been obvious in view of Zeiler to utilize this tracked data to prevent loss as explicitly shown in Zeiler.

Claim 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rinehart et al. (US 2010/0324955 A1) hereafter Rinehart, in view of Davies (US 2009/0021367 A1) hereafter Davies, further in view of Dahlen (US 9,145,067 B1) hereafter Dahlen.
As per claims 5 and 15, the combination of Rinehart and Davies teaches the above-enclosed invention; Davies further teaches wherein the site includes a first indicator for the rented construction devices and a second indicator for the non-rented construction device (Figure 1, establishes a common format image for tracking assets location. This is shown in paragraph [0048] which establishes the system displays location information for assets which are owned. Page 8, paragraph [0078] teaches tracking rental and fleet equipment showing it can perform the same tasks using a variety of assets with different statuses. Page 8, paragraph [0079]; teaches using agency provided vehicles and tracking their use even off hours. Page 10, paragraph [0089]; teaches that although Figure 1 illustrates animals at given locations it can be utilized in the same manner for other objects of interest. This includes vehicles equipment, structures, inventory, aircraft both private and commercial and other location tasks. The breadth of the Davies reference establishes that in the state of the art of asset tracking and management it is known to track any object of interest, that this includes both owned objects, rented objects and even loaned objects such as company cars.);
 However the combination fails to further disclose generate a site inventory for the construction site status report indicating each of the plurality of construction devices that are within a construction site perimeter based on the location data, and wherein the 
Dahlen, which like the combination talks about tracking assets, teaches it is known to generate a site inventory for the assets in the status report indicating each of the plurality of assets that are within a site perimeter based on the location data, and wherein the first indicator for the rented asset is adjacent (being displayed together) to a remaining rental period indicator for the rented asset, the remaining rental period indicator providing a duration of rental time remaining for the rented asset (Figure 3, Col. 4, line 63 through Col. 5, line 23, Col. 7, lines 5-8 and Col. 11, lines 9-11; teaches that the system like Rinehart and Davies tracks and monitors the location of assets. Dahlen shows tracking multiple assets in the site perimeter based on location data. The display can show each asset as well as in rental situations the rental period and the amount of time remaining in the rental period for that specific asset. Since it displays both the asset and the remaining time period it has an indicator for the asset and the amount of time remaining next to each other on a display as such they are considered adjacent. Since the combination already shows tracking and managing assets in a location, it would have been obvious when dealing with rentals to display the remaining rental period. As shown in Dahlen this would allow the administrators to track the individual assets and determine when they are due back and if displayed to the user as shown in Dahlen it allows them to both know when to return the asset as well as extend that period if desired).

Dahlen teaches a similar site monitoring system which collects sensor data and utilizes that data to monitor the assets. Dahlen establishes it is known to present both asset indicators as well as the remaining rental periods for those assets for the administrators to manage the various rental assets.
It would have been obvious to one of ordinary skill in the art to include in the site monitoring system of Rinehart and Davies the ability to track and display remaining rental time as taught by Dahlen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Dahlen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of monitoring construction assets provided by Rinehart and Davies, the ability to track and display remaining rental time as taught by Dahlen, for the purposes of managing the rentals. Since the combination already shows tracking and managing assets in a location, it would have been obvious when dealing with rentals to display the remaining rental period. As shown in Dahlen this would allow the .

Claims 8, 9, 10, 18, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rinehart et al. (US 2010/0324955 A1) hereafter Rinehart, in view of Davies (US 2009/0021367 A1) hereafter Davies, further in view of Lockwood et al. (US 2002/0177926 A1) hereafter Lockwood.
As per claims 8 and 18, the combination of Rinehart and Davies teaches the above-enclosed invention; however fails to further disclose wherein the processing circuitry is further configured to: generate a rental rate adjustment for the rented construction device based on the construction site status report.
Lockwood, which like Rinehart talks about monitoring rental assets, teaches receive rental rate data associated with one or more of the construction devices; generate a rental rate adjustment for the rental construction device based on the construction site status report (Page 4, paragraph [0033]-[0034]; teaches when renting assets as done in Rinehart it is known to utilize sensors including both health status and location information also shown in Rinehart. Lockwood additionally shows it is known to utilize the collected data to generate a rental rate adjustment based on the status report of the asset. In this regard the system retrieves the initial rate, calculate the surcharges or credits based on the usage and utilize all of the collected information to issue the invoice or bill to the customer. Since Rinehart already collects the necessary information to perform the rate adjustment, it would have been obvious to do so in order to either 
Rinehart discloses asset monitoring and tracking in construction site. Rinehart utilizes sensors both on the assets themselves and/or throughout the location. Rinehart establishes the use of geo fences to monitor each of the assets. However, Rinehart fails to explicitly disclose that the data which is collected is used to generate an adjusted rental rate.
Lockwood teaches a similar asset monitoring system which collects sensor data and utilizes that data to generate an adjusted rental rate.
It would have been obvious to one of ordinary skill in the art to include in the site monitoring system of Rinehart and Davies the ability to generate an adjusted rental rate as taught by Lockwood since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Lockwood, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of monitoring construction assets provided by Rinehart and Davies, with the ability to generate an adjusted rental rate as taught by Lockwood, for the purposes of promoting better rental behavior. Since Rinehart already collects the necessary information to perform the rate adjustment, it would have been obvious to do so in order to either surcharge or reward the customer as shown in Lockwood. This 
As per claims 9 and 19, the combination of Rinehart, Davies and Lockwood teaches the above-enclosed invention; Lockwood further teaches wherein the processing circuitry is further configured to: generate a rental invoice based on the rental rate data and the rental rate adjustment (Page 4, paragraph [0033]-[0034]; teaches when renting assets as done in Rinehart it is known to utilize sensors including both health status and location information also shown in Rinehart. Lockwood additionally shows it is known to utilize the collected data to generate a rental rate adjustment based on the status report of the asset. In this regard the system retrieves the initial rate, calculate the surcharges or credits based on the usage and utilize all of the collected information to issue the invoice or bill to the customer).
	As per claims 10 and 20, the combination of Rinehart, Davies and Lockwood teaches the above-enclosed invention; Rinehart further discloses wherein the processing circuitry is further configured to: receive construction device worker assignment data (Page 2, paragraph [0029]; discloses that the worker assignment can be received and used to verify operators licenses).

Response to Arguments
Applicant's arguments filed October 23, 2020 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on page 7, regarding the 101 rejections the Examiner respectfully disagrees. While the claims have been amended the 
In response to the applicant’s arguments on pages 7-8, specifically that “Independent claims 1 and 11 have been amended to recite "receive sensor data from a plurality of construction devices comprising a rented construction device and a non-rented construction device, the senor data comprising operational information measured by respective operational sensors of the construction devices; receive location data from the plurality of construction devices, the location data comprising location information measured by respective location sensors of the construction devices; receive rental data associated with the rented construction device; and generate a construction site status report ... ; wherein the operational information or the location information for both the rented construction device and the non-rented construction device is provided in a common data presentation in the construction site status report".”
	“In this regard, the claimed construction site status report includes information for both rented and non-rented construction devices. Rinehart simply fails to disclose such a feature as recited in both of independent claims 1 and 11.”	The Examiner respectfully disagrees.
	As discussed above Rinehart does in fact show different status identifiers, specifically Page 4, paragraph [0051]; discloses that the system can track rented 
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Rinehart and, where appropriate, in further view of Zeiler and Lockwood.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097.  The examiner can normally be reached on Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aryan E Weisenfeld can be reached on (571) 272-6602.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        1/21/2021